In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            _________________
                             NO. 09-14-00500-CR
                            _________________

             EX PARTE BRIAN JOHN VANORMAN, Appellant
________________________________________________________________________

                   On Appeal from the 221st District Court
                        Montgomery County, Texas
                      Trial Cause No. 14-06-06332 CR
________________________________________________________________________

                                   OPINION

      Appellant Brian John Vanorman appeals the trial court’s denial of his

application for writ of habeas corpus seeking to be released from custody on a

reduced or personal recognizance bond under article 17.151 of the Texas Code of

Criminal Procedure. See generally Tex. Code Crim. Proc. Ann. art. 17.151 (West

Supp. 2014). In a single issue, Vanorman contends the trial court abused its

discretion in denying his application for writ of habeas corpus because the State

was not ready for trial within ninety days from the commencement of his

detention.




                                       1
                                    Background

      On June 9, 2014, Vanorman was arrested and detained for the offense of

burglary of a habitation. On the same day, Vanorman was charged by complaint

and information with burglary of a habitation (count one) and assault on a public

servant (count two). The record reflects that on June 25, 2014, the trial court set

bond amounts at $75,000 each for counts one and two. Vanorman posted bail and

was released from custody on June 25, 2014.

      On June 26, 2014, the State presented a motion to set aside Vanorman’s

bonds. The State presented evidence to the court ex parte that Vanorman violated

the terms of his release by contacting the victim of his underlying offense and by

failing to report to probation. The trial court granted the State’s motion and ordered

the bond set aside. The same day, the trial court ordered a capias issued for

Vanorman’s arrest. Vanorman was arrested and detained on June 26, 2014.

      On July 2, 2014, Vanorman filed a motion to reinstate bail. On July 15, the

court held a bond hearing to address Vanorman’s motion. At the hearing, the trial

court denied Vanorman’s motion to reinstate bond. However, the trial court did set

a new bond amount of $125,000 each for counts one and two. Vanorman again

posted bail and was released from detention on July 16, 2014.

      On July 22, 2014, the surety on Vanorman’s bonds filed an affidavit for

release of surety alleging that Vanorman had failed to comply with the surety
                                          2
agreement and that he had reason to believe that Vanorman had fled the

jurisdiction. On July 28, 2014, the trial court granted the surety’s request and

issued a warrant for Vanorman’s arrest. On July 28, 2014, the trial court also

entered an order setting aside the bonds because Vanorman violated the conditions

of his bonds in that he failed to maintain the GPS monitor on his ankle and ordered

a capias issued for Vanorman’s arrest. Vanorman was arrested on July 30, 2014.

      The record reflects that Vanorman was indicted on September 11, 2014 for

the offenses of burglary of a habitation and assault of a public servant. On

September 15, 2014, Vanorman filed a motion for release on personal

recognizance bond or reduced bail in accordance with article 17.151 of the Code of

Criminal Procedure. At the trial court’s September 19, 2014 hearing, the court

ruled that article 17.151 did not apply because Vanorman was not continuously

detained for ninety days, and Vanorman was detained for a violation of the

conditions of a previous release related to the safety of the victim of the alleged

offense or the safety of the community.

      Vanorman filed an application for writ of habeas corpus and bail reduction.

According to his application, Vanorman was taken into custody June 9, 2014 and

indicted on September 12, 2014. He contends that ninety-five to ninety-six days

passed between the time of his arrest and indictment. Vanorman argued that the

State could not be ready for trial because it had not indicted him for the underlying
                                          3
offenses within ninety days of his detention. On October 9, 2014, the trial court

held a hearing on Vanorman’s application for writ of habeas corpus and denied

Vanorman’s application. Vanorman filed a timely notice of appeal.

                 Article 17.151 of Code of Criminal Procedure

      Vanorman contends the State is unlawfully holding him in violation of

article 17.151 because the State failed to timely indict him and thus, could not be

ready for trial within ninety days of his initial detention. See generally Tex. Code

Crim. Proc. Ann. art. 17.151; Ex parte Castellano, 321 S.W.3d 760, 763 (Tex.

App.—Fort Worth 2010, no pet.) (“The State cannot announce ready for trial when

there is no indictment.”). The State responds that article 17.151 is inapplicable to

Vanorman’s case. According to the State, Vanorman was indicted ninety-four days

after his initial arrest, but had been released from custody twice and, as a result,

had only been in custody for eighty-one days prior to the date the State obtained

the indictment and was ready for trial. The State contends that the ninety-day

period in article 17.151 should be interpreted to include only those days in which

the accused is actually detained, and that periods of time in which an accused is

released on bond should not be included in the calculation.

      We review a trial court’s decision to deny relief on a claim that the trial

court violated article 17.151 for an abuse of discretion. See Ex parte Craft, 301
S.W.3d 447, 448 (Tex. App.—Fort Worth 2009, no pet.) (mem. op. on reh’g). In
                                         4
reviewing the trial court’s ruling, we view the evidence in the light most favorable

to the ruling. See id. at 448-49. This case presents an issue requiring statutory

construction, which is a question of law that we review de novo. See Harris v.

State, 359 S.W.3d 625, 629 (Tex. Crim. App. 2011). In our construction of a

statute, we “seek to effectuate the ‘collective’ intent or purpose of the legislators

who enacted the legislation.” Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim.

App. 1991). We first look to the literal text of the statute and construe the words

and phrases contained therein in context and in accordance with normal rules of

grammar and usage. Harris, 359 S.W.3d at 629 (quoting Lopez v. State, 253
S.W.3d 680, 685 (Tex. Crim. App. 2008)). We “presume that every word in a

statute has been used for a purpose and that each word, phrase, clause, and

sentence should be given effect if reasonably possible.” State v. Hardy, 963
S.W.2d 516, 520 (Tex. Crim. App. 1997). We will consult extra-textual sources

only if the statutory language is ambiguous or leads to absurd results that the

Legislature could not have possibly intended. Harris, 359 S.W.3d at 629.

        The trial court found that Vanorman was not entitled to release under article

17.151. Texas Code of Criminal Procedure article 17.151 provides in pertinent

part:

        A defendant who is detained in jail pending trial of an accusation
        against him must be released either on personal bond or by reducing
        the amount of bail required, if the state is not ready for trial of the
                                          5
      criminal action for which he is being detained within . . . 90 days from
      the commencement of his detention if he is accused of a felony[.]

Tex. Code Crim. Proc. Ann. art. 17.151, §1(1). The plain reading of the statute

seems to suggest that it applies when (1) the State is not ready for trial, (2) the

defendant is currently in detention and accused of a felony, and (3) ninety-days has

passed from the commencement of defendant’s detention. See id. Whether the

“commencement of his detention” refers to defendant’s initial detention or the

commencement of the detention in which he is currently serving is unclear and not

expressly covered by the statute. Additionally, the statute is silent as to the effect

an interruption in detention might have in calculating the ninety-day period.

      If we are to read the statute, as Vanorman suggests, as calculating the ninety

days from the point defendant was initially detained, regardless of whether a

defendant is released from custody during that time period, absurd results follow.

Under such a construction, the statute could hypothetically be applied to release a

defendant who had been detained for one day, released on bail, and then arrested

eighty-nine days later for violating a condition of his initial release. In that

scenario, the defendant had only been detained two days. Likewise, interpreting the

statute to require detention for ninety continuous days also leads to absurd results.

Under this construction, hypothetically, the State could employ a series of




                                          6
detention and release cycles to subject a defendant to an indefinite number of

cycles that could ultimately far exceed ninety days.

      The only reasonable interpretation of article 17.151 is that the statute

requires the defendant to be detained for ninety-days. The most recent Court of

Criminal Appeals case interpreting article 17.151 supports this interpretation. In

construing article 17.151, the Court explained that article 17.151 is “applicable

only to a limited subset of defendants—those in custody for over ninety days and in

whose cases the State is not ready for trial.” Ex parte Gill, 413 S.W.3d 425, 430

(Tex. Crim. App. 2013) (emphasis added). The Court explained that article 17.151

contains two conditions “(1) the State’s unreadiness for trial on the criminal action

for which an accused is being held; and (2) that the accused has been detained

pending trial for ninety days, if accused of a felony.” Id. (emphasis added). Clearly,

in interpreting article 17.151, the Court of Criminal Appeals contemplated that for

article 17.151 to apply, the accused actually had to be in custody for ninety days.

See id.

      In this case, Vanorman was first detained on June 9, 2014 and released on

June 25, 2014, for a total of seventeen days in detention. He was then arrested and

detained again on June 26, 2014 and released on July 16, 2014, for a total of

twenty-one days in detention. He was arrested and detained on July 30, 2014 and

remained in detention through his indictment date of September 11, 2014, which
                                          7
accounts for forty-four days of detention. As of the day Vanorman was indicted, he

had been detained for a total of eighty-two days. Because Vanorman had not been

detained ninety days when the State indicted Vanorman, we conclude article

17.151 of the Texas Code of Criminal Procedure was inapplicable and the trial

court did not abuse its discretion in denying Vanorman’s writ of habeas corpus.

See Tex. Code Crim. Proc. Ann. art. 17.151. We overrule Vanorman’s sole issue

and affirm the trial court’s order denying Vanorman habeas corpus relief.

      AFFIRMED.


                                            ______________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on March 18, 2015
Opinion Delivered April 1, 2015
Publish

Before McKeithen, C.J., Kreger, and Horton, JJ.




                                        8